Appeal from an amended order of the Supreme Court, Erie County (Eugene M. Fahey, J), entered June 14, 2006. The amended order, among other things, granted the motion of defendant Liberty Mutual Fire Insurance Company for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 30, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Centra, Lunn, Peradotto and Pine, JJ.